Exhibit 10.3

 

EXECUTION COPY

 

SUBSTITUTION OF AGENT AND JOINDER AGREEMENT

 

This SUBSTITUTION OF AGENT AND JOINDER AGREEMENT (this “Agreement”), dated as of
July 15, 2009, is made by and among (a) Deutsche Bank Trust Company Americas
(“DBTCA”), as Agent (in such capacity, the “Existing Agent”) under and as
defined in the Existing Revolving Facility Credit Agreement (as hereinafter
defined), (b) Credit Suisse, as Term Loan Agent (as defined in the Intercreditor
Agreement (as hereinafter defined)) (in such capacity, the “Term Loan Agent”),
and (c) Bank of America, N.A. (“BANA”), as successor to the Agent under the
Revolving Facility Credit Agreement (as defined below).

 

PRELIMINARY STATEMENTS:

 

(1)           The Existing Agent, Neiman Marcus, Inc. (“Holdings”), The Neiman
Marcus Group, Inc. (the “Company”), certain subsidiaries of the Company party
thereto and the lenders party thereto are parties to that certain Credit
Agreement dated as of October 6, 2005 (as amended prior to the date hereof, the
“Existing Revolving Facility Credit Agreement”);

 

(2)           As a condition to the occurrence of the Closing Date under the
Existing Revolving Facility Credit Agreement:

 

(a)           Holdings, the Company, the subsidiaries of the Company party
thereto, the Existing Agent and the Term Loan Agent entered into a Lien
Subordination and Intercreditor Agreement dated as of October 6, 2005 (as
supplemented, modified and amended from time to time, the “Intercreditor
Agreement”);

 

(b)           Holdings, the Company, the subsidiaries of the Company party
thereto and the Existing Agent entered into that certain Pledge and Security
Agreement dated as of October 6, 2005 (as amended prior to the date hereof, the
“Existing Revolving Facility Security Agreement”); and

 

(c)           Holdings, the Company, the subsidiaries of the Company party
thereto and the Existing Agent entered into certain other Revolving Facility
Security Documents (as defined in the Intercreditor Agreement) (as amended prior
to the date hereof, and together with the Existing Revolving Facility Security
Agreement, the “Existing Revolving Facility Security Documents”).

 

(3)           Effective as of the date hereof, (a) DBTCA desires to resign as
Agent under the Existing Revolving Facility Credit Agreement, the Existing
Revolving Facility Security Documents and the other Loan Documents under and as
defined in the Existing Revolving Facility Credit Agreement (collectively, the
“Existing Revolving Facility Documents”), and to assign to BANA the Agent’s
Rights and Obligations (as hereinafter defined), (b) the Required Lenders (as
defined in the Existing Revolving Facility Credit Agreement) desire to appoint
BANA as successor Agent under the Revolving Facility Credit Agreement and the
other Revolving Facility Documents (as hereinafter defined) (in such capacity,
the “New Agent”), (c) the Company is willing to consent to the appointment of
BANA as successor Agent, and (d) BANA is willing to accept such appointment and
assignment and, in connection therewith, to succeed to DBTCA as Revolving
Facility Agent under the Intercreditor Agreement, in each case on the terms and
conditions set forth herein.

 

(4)           Concurrently with the consummation of the transactions
contemplated by paragraph (3) above, Holdings, the Company, the subsidiaries of
the Company party thereto, the Revolving Facility Lenders (as defined in the
Existing Revolving Facility Credit Agreement), the agents party thereto

 

--------------------------------------------------------------------------------


 

and BANA, as the New Agent, intend to amend and restate the Existing Revolving
Facility Credit Agreement pursuant to an Amended and Restated Credit Agreement
dated as of the date hereof (as the same may be supplemented, modified and
amended from time to time, the “Amended and Restated Revolving Facility Credit
Agreement” and, together with the Existing Revolving Facility Credit Agreement,
the “Revolving Facility Credit Agreement”);

 

(5)           Upon the effectiveness of the Amended and Restated Revolving
Facility Credit Agreement, (a) the Company, the subsidiaries of the Company
party thereto and the New Agent intend to amend and restate the Existing
Revolving Facility Security Agreement pursuant to an Amended and Restated Pledge
and Security Agreement dated as of the date hereof (as the same may be
supplemented, modified and amended from time to time, the “Amended Security
Agreement”), and (b) the Company, the subsidiaries of the Company party thereto
and the New Agent intend to amend certain of the other Existing Revolving
Facility Documents to reflect the appointment of BANA as the New Agent
thereunder and as otherwise set forth therein (the Amended Security Agreement,
together with the other Existing Revolving Facility Documents and such
amendments, as the same may be further supplemented, modified and amended from
time to time, being referred to herein as the “Revolving Facility Documents”);
and

 

(6)           The parties desire to enter into this Agreement in order to
evidence and confirm the resignation of the Existing Agent, the appointment of
the New Agent, and the agreement of the New Agent, on behalf of the Revolving
Facility Secured Parties (as defined in the Intercreditor Agreement), to be
bound by the terms of the Intercreditor Agreement.

 

NOW THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.               DEFINITIONS.  TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED THERETO IN THE INTERCREDITOR
AGREEMENT.


 


SECTION 2.               RESIGNATION OF EXISTING AGENT.  EFFECTIVE AS OF THE
DATE HEREOF, AND SUBJECT TO (A) THE APPOINTMENT OF BANA AS THE NEW AGENT BY THE
REQUIRED LENDERS (AS DEFINED IN THE EXISTING REVOLVING FACILITY CREDIT
AGREEMENT) (WHICH SHALL BE DEEMED FOR ALL PURPOSES TO HAVE OCCURRED UPON
EXECUTION OF THE AMENDED AND RESTATED REVOLVING FACILITY CREDIT AGREEMENT BY THE
REQUIRED LENDERS), (B) THE CONSENT TO SUCH APPOINTMENT BY THE COMPANY (WHICH
SHALL BE DEEMED FOR ALL PURPOSES TO HAVE OCCURRED UPON EXECUTION OF THIS
AGREEMENT BY THE COMPANY), AND (C) THE ACCEPTANCE BY BANA OF ITS APPOINTMENT AS
THE NEW AGENT (WHICH SHALL BE DEEMED FOR ALL PURPOSES TO HAVE OCCURRED UPON
EXECUTION OF THIS AGREEMENT BY BANA), (I) DBTCA HEREBY RESIGNS AS AGENT UNDER
THE EXISTING REVOLVING FACILITY CREDIT AGREEMENT, AND (II) DBTCA HEREBY ASSIGNS
TO BANA, AS THE NEW AGENT, ALL OF THE EXISTING AGENT’S RIGHTS, POWERS,
PRIVILEGES AND DUTIES AS AGENT AND REVOLVING FACILITY AGENT UNDER THE EXISTING
REVOLVING FACILITY CREDIT AGREEMENT AND THE OTHER EXISTING REVOLVING FACILITY
DOCUMENTS AND ALL OTHER DOCUMENTS DELIVERED TO THE EXISTING AGENT PURSUANT TO
AND IN ACCORDANCE WITH THE EXISTING REVOLVING FACILITY DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY CONTROL AGREEMENTS EXECUTED IN CONNECTION WITH ANY
DEPOSIT ACCOUNT OR SECURITIES ACCOUNT, AND ALL OTHER RIGHTS AND INTERESTS IN
RESPECT OF THE REVOLVING FACILITY COLLATERAL AND ALL PROPERTY, INVESTMENTS AND
FUNDS NOW OR HEREAFTER HELD BY THE EXISTING AGENT UNDER THE EXISTING REVOLVING
FACILITY DOCUMENTS (COLLECTIVELY, THE “AGENT’S RIGHTS AND OBLIGATIONS”);
PROVIDED, HOWEVER, THAT THE AGENT’S RIGHTS AND OBLIGATIONS SHALL IN NO EVENT
INCLUDE ANY LIABILITIES OR OBLIGATIONS ARISING FROM ANY ACT OR OMISSION OF DBTCA
OR THE EXISTING AGENT PRIOR TO THE TIME OF THE EFFECTIVENESS OF THE RESIGNATION,
APPOINTMENT AND ASSIGNMENT PURSUANT TO THIS SECTION 2 (THE “EFFECTIVE TIME”).

 

2

--------------------------------------------------------------------------------



 


SECTION 3.               CONSENT TO SUCCESSION.  EACH OF THE PARTIES HERETO
HEREBY ACKNOWLEDGES AND CONSENTS TO THE SUCCESSION OF THE NEW AGENT TO THE
AGENT’S RIGHTS AND OBLIGATIONS UNDER THE REVOLVING FACILITY DOCUMENTS.


 


SECTION 4.               ACCEPTANCE BY NEW AGENT.  EFFECTIVE AS OF THE EFFECTIVE
TIME, (A) BANA HEREBY ACCEPTS APPOINTMENT AS THE NEW AGENT UNDER THE REVOLVING
FACILITY DOCUMENTS, AND IN SUCH CAPACITY ACCEPTS THE ASSIGNMENT OF THE AGENT’S
RIGHTS AND OBLIGATIONS AS SET FORTH IN SECTION 3 HEREOF, AND (B) THE NEW AGENT
HEREBY ACCEPTS APPOINTMENT AS THE REVOLVING FACILITY AGENT UNDER THE
INTERCREDITOR AGREEMENT.


 


SECTION 5.               JOINDER UNDER INTERCREDITOR AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE TIME, THE NEW AGENT HEREBY ACKNOWLEDGES, AGREES AND CONFIRMS THAT,
BY ITS EXECUTION OF THIS AGREEMENT, THE NEW AGENT (FOR ITSELF AND AS AGENT FOR
AND ON BEHALF OF THE REVOLVING FACILITY SECURED PARTIES) WILL BE BOUND BY THE
TERMS OF THE INTERCREDITOR AGREEMENT AS THE REVOLVING FACILITY AGENT THEREUNDER;
PROVIDED, HOWEVER, THAT THE NEW AGENT SHALL IN NO EVENT HAVE ANY LIABILITY OR
OBLIGATION FOR ANY ACT OR OMISSION OF DBTCA OR THE EXISTING AGENT PRIOR TO THE
EFFECTIVE TIME.  THE NEW AGENT REPRESENTS AND WARRANTS TO THE OTHER PARTIES
HERETO THAT IT IS AUTHORIZED UNDER THE REVOLVING FACILITY CREDIT AGREEMENT TO
ENTER INTO THIS AGREEMENT AND TO BE BOUND BY THE INTERCREDITOR AGREEMENT ON
BEHALF OF THE REVOLVING FACILITY SECURED PARTIES AS PROVIDED HEREIN.  TO THE
EXTENT APPLICABLE, THIS AGREEMENT SHALL SATISFY THE REQUIREMENTS OF SECTION 2.10
OF THE INTERCREDITOR AGREEMENT.


 


SECTION 6.               FURTHER ASSURANCES.


 


(A)           THE EXISTING AGENT HEREBY AGREES TO DELIVER OR CAUSE TO BE
DELIVERED TO THE NEW AGENT, PROMPTLY UPON THE REASONABLE REQUEST OF THE NEW
AGENT FROM TIME TO TIME, ANY AND ALL REVOLVING FACILITY COLLATERAL IN THE
POSSESSION OR CONTROL OF THE EXISTING AGENT, IT BEING AGREED BY THE PARTIES
HERETO THAT IF THE EXISTING AGENT NOW OR IN THE FUTURE SHALL POSSESS OR CONTROL
ANY REVOLVING FACILITY COLLATERAL, IT SHALL, FROM AND AFTER THE EFFECTIVE TIME,
POSSESS OR CONTROL SUCH REVOLVING FACILITY COLLATERAL, INCLUDING ALL PROCEEDS
THEREOF, AS A SUB-AGENT AND BAILEE FOR, AND FOR THE BENEFIT AND ON BEHALF OF,
THE NEW AGENT AS SUCCESSOR AGENT OR REVOLVING FACILITY AGENT IN ACCORDANCE WITH
THE REVOLVING FACILITY DOCUMENTS, SOLELY FOR THE PURPOSE OF MAINTAINING
PERFECTION OF OR PERFECTING THE SECURITY INTEREST GRANTED UNDER THE REVOLVING
FACILITY SECURITY DOCUMENTS UNLESS AND UNTIL SUCH POSSESSION OR CONTROL HAS BEEN
EFFECTIVELY TRANSFERRED TO THE NEW AGENT.  THE EXISTING AGENT FURTHER AGREES TO
TAKE ALL OTHER ACTIONS REASONABLY REQUESTED BY THE NEW AGENT TO FACILITATE THE
TRANSFER OF INFORMATION TO THE NEW AGENT, AS SUCCESSOR AGENT AND REVOLVING
FACILITY AGENT, IN CONNECTION WITH THE EXISTING REVOLVING FACILITY DOCUMENTS.


 


(B)           THE EXISTING AGENT HEREBY AGREES TO EXECUTE AND DELIVER SUCH
DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS MAY BE REASONABLY REQUESTED BY THE NEW
AGENT FROM TIME TO TIME TO ASSIGN OR TRANSFER ANY REVOLVING FACILITY COLLATERAL
TO THE NEW AGENT, OR TO MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE
LIENS ON THE REVOLVING FACILITY COLLATERAL IN FAVOR OF THE NEW AGENT, AND
CONSENTS TO THE FILING OR RECORDING OR ANY DOCUMENTS IN FURTHERANCE OF SUCH
PURPOSES, INCLUDING, WITHOUT LIMITATION, (I) THE EXECUTION AND DELIVERY OF
AMENDMENTS TO THE REVOLVING FACILITY MORTGAGES AND THE RECORDING THEREOF,
(II) THE ASSIGNMENT OF THE UNIFORM COMMERCIAL CODE FINANCING STATEMENTS LISTED
ON EXHIBIT A HERETO (INCLUDING ANY AMENDMENTS TO SUCH FINANCING STATEMENTS) AND
(III) ANY FILING WITH THE PATENT AND TRADEMARK OFFICE OR COPYRIGHT OFFICE OF THE
UNITED STATES.


 


(C)           IN FURTHERANCE OF THE FOREGOING PARAGRAPHS (A) AND (B), IT IS
UNDERSTOOD AND AGREED THAT THE EXISTING AGENT SHALL NOT BE REQUIRED TO TAKE ANY
ACTION OR EXERCISE ANY RIGHT, POWER OR PRIVILEGE (INCLUDING, WITHOUT LIMITATION,
THE EXERCISE OF ANY RIGHTS OR REMEDIES) UNDER THE

 

3

--------------------------------------------------------------------------------



 


REVOLVING FACILITY DOCUMENTS UNLESS EXPRESSLY REQUESTED IN WRITING BY THE NEW
AGENT OR OTHERWISE REQUIRED BY THE REVOLVING FACILITY DOCUMENTS AND THAT THE
EXISTING AGENT WILL TAKE SUCH ACTIONS AND EXERCISE SUCH RIGHTS, POWERS AND
PRIVILEGES AT THE COMPANY’S OR THE REVOLVING FACILITY LENDERS’ SOLE EXPENSE (IN
ACCORDANCE WITH ARTICLE VIII AND SECTION 9.03 OF THE REVOLVING FACILITY CREDIT
AGREEMENT).  THE EXISTING AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT
INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT,
STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON.  THE EXISTING AGENT MAY
ALSO RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED IN
GOOD FAITH BY IT TO HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING THEREON.  THE EXISTING AGENT MAY CONSULT WITH LEGAL
COUNSEL (WHO MAY BE COUNSEL FOR HOLDINGS OR THE COMPANY), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE ADVICE OF ANY SUCH
COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 7.               EFFECT OF SUBSTITUTION AND ASSIGNMENT.  FROM AND AFTER
THE EFFECTIVE TIME, (A) THE EXISTING AGENT SHALL BE RELEASED AND DISCHARGED FROM
ANY FURTHER DUTIES AND OBLIGATIONS IN ITS ROLES AS AGENT AND REVOLVING FACILITY
AGENT TO THE EXTENT ARISING AFTER THE DATE HEREOF AND (B) THE NEW AGENT SHALL
HAVE AND BE ENTITLED TO EXERCISE ALL OF THE EXISTING AGENT’S RIGHTS, POWERS AND
REMEDIES UNDER THE REVOLVING FACILITY DOCUMENTS.


 

Section 8.               Effect of this Agreement. Effect of this Agreement. 
Notwithstanding this Agreement and the resignation of the Existing Agent
effected pursuant hereto, the parties hereto hereby agree that the provisions of
Article VIII of the Existing Revolving Facility Credit Agreement and
Section 9.03 of the Existing Revolving Facility Credit Agreement shall continue
in effect for the benefit of the Existing Agent in respect of any actions taken
or omitted to be taken by it while it was acting as Agent or Revolving Facility
Agent, and any actions taken or omitted to be taken by it under or in connection
with this Agreement, whether prior to or after the date hereof.  In furtherance
of the foregoing, Holdings, the Company, the Company’s subsidiaries party hereto
hereby acknowledge and agree that (a) any action taken or omitted to be taken by
the Existing Agent, its sub-agents and its and their Related Parties (as defined
in the Existing Revolving Credit Agreement) pursuant to Section 6 herein or in
connection with this Agreement, including pursuant to any request or instruction
made by or on behalf of the New Agent, and any reasonable and documented
out-of-pocket costs and expenses incurred by the Existing Agent, its sub-agents
and its and their Related Parties in connection therewith, shall be entitled to
all the benefits of the exculpatory provisions of Article VIII of the Existing
Revolving Facility Credit Agreement and Section 9.03 of the Existing Revolving
Facility Credit Agreement, (b) in respect of any action taken pursuant to
Section 6 herein, the Existing Agent, its sub-agents and its and their Related
Parties will continue to constitute Indemnitees (as defined in the Existing
Revolving Facility Credit Agreement) for all purposes of the Revolving Facility
Documents, including Section 9.03 of the Existing Revolving Facility Credit
Agreement and (c) any amounts owed to the Existing Agent under this Agreement or
under the Revolving Facility Documents in respect of actions taken pursuant to
Section 6 herein or in connection with the transaction contemplated hereby in
its capacity as the Existing Agent shall constitute “Obligations” for all
purposes of the Revolving Facility Credit Agreement and the other Revolving
Facility Documents.

 

4

--------------------------------------------------------------------------------



 


SECTION 9.               CERTAIN AGREEMENTS.


 


(A)           FROM AND AFTER THE EFFECTIVE TIME, ALL REFERENCES IN THE
INTERCREDITOR AGREEMENT AND THE OTHER REVOLVING FACILITY DOCUMENTS TO THE
“AGENT” OR THE “REVOLVING FACILITY AGENT” SHALL BE DEEMED TO REFER TO THE NEW
AGENT AND ITS SUCCESSORS AND ASSIGNS.


 


(B)           FOR PURPOSES OF SECTION 7.01(A) OF THE INTERCREDITOR AGREEMENT,
FROM AND AFTER THE EFFECTIVE TIME, THE ADDRESS FOR NOTICES TO THE REVOLVING
FACILITY AGENT SHALL BE AS FOLLOWS:


 

Bank of America, N.A.

100 Federal Street

Boston, MA 02110

Attn: David Vega

Telecopy:  (617) 434-4131

 


(C)           THIS AGREEMENT SHALL CONSTITUTE NOTICE TO THE TERM LOAN AGENT, FOR
PURPOSES OF SECTION 2.09(B) OF THE INTERCREDITOR AGREEMENT, OF THE AMENDMENT AND
RESTATEMENT OF THE EXISTING REVOLVING FACILITY SECURITY AGREEMENT PURSUANT TO
THE AMENDED SECURITY AGREEMENT.


 


(D)           SUBJECT TO THE TERMS AND PROVISIONS SET FORTH HEREIN, THE
INTERCREDITOR AGREEMENT IS, AND REMAINS, UNCHANGED AND IN FULL FORCE AND EFFECT.


 


SECTION 10.             NO ASSUMPTION OF LIABILITY.  EACH OF THE PARTIES HERETO
HEREBY AGREES THAT THIS AGREEMENT DOES NOT CONSTITUTE AN ASSUMPTION BY THE NEW
AGENT OF ANY LIABILITY OF THE EXISTING AGENT UNDER THE EXISTING REVOLVING
FACILITY DOCUMENTS, EXCEPT AS EXPRESSLY CONTEMPLATED HEREBY.


 


SECTION 11.             GOVERNING LAW AND FORUM.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED, TO THE FULLEST EXTENT
PERMITTED BY LAW, IN ANY SUCH COURT AND EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE JURISDICTION
OF ANY OTHER COURTS TO SUCH ACTION OR PROCEEDING.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE RECOGNIZED AND ENFORCED IN ANY JURISDICTION BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


SECTION 12.             NOVATION.  THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED
AS A NOVATION OF THE EXISTING REVOLVING FACILITY DOCUMENTS.  NOTHING HEREIN IS
INTENDED TO BE OR SHALL CONSTITUTE A RELEASE, CANCELLATION OR EXTINGUISHMENT OF
THE OBLIGATIONS, RIGHTS OR DUTIES OF ANY PARTY OTHER THAN THE EXISTING AGENT
UNDER THE EXISTING REVOLVING FACILITY DOCUMENTS, BUT SUCH OBLIGATIONS, RIGHTS
AND DUTIES SHALL CONTINUE IN FULL FORCE AND EFFECT, AS SUPPLEMENTED, MODIFIED
AND AMENDED BY THIS AGREEMENT.


 


SECTION 13.             COUNTERPARTS; SEVERABILITY.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE OF THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.  TO
THE EXTENT PERMITTED BY LAW, ANY

 

5

--------------------------------------------------------------------------------


 


PROVISION OF THIS AGREEMENT HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF; AND THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


 


6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Existing Agent

 

 

By:

/s/ Enrique Landaeta

 

 

Name:

Enrique Landaeta

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Term Loan Agent

 

 

By:

/s/ Robert Hetu

 

 

Name:

Robert Hetu

 

 

Title:

Managing Director

 

 

 

 

 

/s/ Christopher Reo Day

 

 

Name:

Christopher Reo Day

 

 

Title:

Associate

 

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

as New Agent



 

By:

/s/ David Vega

 

 

Name:

David Vega

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

NEIMAN MARCUS, INC.

 

 

By:

/s/ James E. Skinner

 

 

Name:

James E. Skinner

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

THE NEIMAN MARCUS GROUP, INC.



 

By:

/s/ James E. Skinner

 

 

Name:

James E. Skinner

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

NEMA BEVERAGE CORPORATION

NM FINANCIAL SERVICES, INC.

BERGDORFGOODMAN.COM, LLC

BERGDORF GOODMAN, INC.

BERGDORF GRAPHICS, INC.

NEIMAN MARCUS HOLDINGS, INC.

NEMA BEVERAGE HOLDING CORPORATION

NEMA BEVERAGE PARENT CORPORATION

WORTH AVENUE LEASING COMPANY

NMGP, LLC

 

 

By

/s/ Nelson A. Bangs

 

Name:

Nelson A. Bangs

 

Title:

Vice President

 

 

 

NM NEVADA TRUST

 

 

By

/s/ Nelson A. Bangs

 

Name:

Nelson A. Bangs

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FINANCING STATEMENTS

 

Debtor

 

State

 

Filing
Office

 

UCCs

 

Secured Party

 

Collateral
Description

Bergdorf Goodman, Inc.

 

NY

 

SOS

 

UCC-1
#200510071082327
10/7/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

Bergdorf Graphics, Inc.

 

NY

 

SOS

 

UCC-1
#200510071082339
10/7/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

BergdorfGoodman.com, LLC

 

DE

 

SOS

 

UCC-1
#5310405 7
10/6/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

The Neiman Marcus Group, Inc.

 

DE

 

SOS

 

UCC-1
#5310402 4
10/6/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

Neiman Marcus Holdings, Inc.

 

CA

 

SOS

 

UCC-1
#05-7044406090
10/6/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

NEMA Beverage Corporation

 

TX

 

SOS

 

UCC-1
#05-0031271615
10/7/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

NEMA Beverage Holding Corporation

 

TX

 

SOS

 

UCC-1
#05-0031271726
10/7/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

NEMA Beverage Parent Corporation

 

TX

 

SOS

 

UCC-1
#05-0031272070
10/7/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

Newton Acquisition, Inc.

 

DE

 

SOS

 

UCC-1
#5310424 8
10/6/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

NM Financial Services, Inc.

 

DE

 

SOS

 

UCC-1
#5310415 6
10/6/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

NM Nevada Trust

 

MA

 

SOS

 

UCC-1
#200542587010
10/7/05

 

Deutsche Bank Trust Company Americas, as Agent

 

All Assets

NMGP, LLC

 

VA

 

SOS

 

UCC-1
#0510147080-5
10/14/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

Worth Avenue Leasing Company

 

FL

 

SOS

 

UCC-1
#200500878682
10/7/05

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

All Assets

 

--------------------------------------------------------------------------------